Case 3:19-cv-00770-MHL Document 61 Filed 10/06/20 Page 1 of 2 PagelD# 1000

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

JOSHUA M.,

Petitioner,

v. Civil Action No. 3:19cv770
WILLIAM BARR, in his official capacity

as the Attorney General of the United States;

KEVIN MCALEENAN, in his official capacity

as Acting Secretary for the United States

Department of Homeland Security;

KENNETH CUCCINELLI, in his capacity as

Purported Acting Director for United States
Citizenship and Immigration Services,

Respondents.

ORDER

This matter comes before the Court on the Parties’ Joint Status Update. (ECF No. 60.)
The Parties aver that they are “engaged in settlement negotiations that would dispose of the
issues presently before the Court.” (Joint Status Update 1, ECF No. 60.) The Parties further
request the opportunity to brief “what effect the Supreme Court's decision in Department of
Homeland Sec[urity] v. Thuraissigiam, 140 S. Ct. 1959 (2020) has on the Court’s jurisdiction
over this case” before proceeding to the merits of this action. (/d. 1-2.) The Parties therefore
ask the Court to proceed with bifurcated briefing, first addressing jurisdictional issues and then
the merits of this case. (/d.)

As explained in the Memorandum Opinion issued February 20, 2020, (ECF No. 47), and
based on the Parties’ agreement, (ECF Nos. 52, 60), the Court CONTINUES the STAY of

Petitioner’s removal.
Case 3:19-cv-00770-MHL Document 61 Filed 10/06/20 Page 2 of 2 PagelD# 1001

The Court ORDERS the Parties to submit their bifurcated briefing schedule no later than
October 16, 2020.

Itis SO ORDERED.
/
M.H *k
United States District Judge

Date: 0 Gober & | BLO

Richmond, Virginia

bh
